Exhibit (a)(3) STATE OF DELAWARE CERTIFICATE OF AMENDMENT TO CERTIFICATE OF TRUST OF O’CONNOR FUND OF FUNDS: MULTI-STRATEGY Pursuant to Title 12, Section 3810(b) of the Delaware Statutory Trust Act This Certificate of Amendment of O’Connor Fund of Funds: Multi-Strategy (the “Trust”) is being duly executed and filed by the undersigned trustee to amend the certificate of trust of a statutory trust formed under the Delaware Statutory Trust Act (12 Del. C. Section 3801 et seq.) (the “Act”). 1.Name.The name of the trust amended hereby is O’Connor Fund of Funds: Multi-Strategy. 2.Amendment.The Certificate of Trust of the Trust is hereby amended by changing the name of the Trust to:A&Q Multi-Strategy Fund. 3.Effective Date.This Certificate of Amendment shall be effective upon filing. IN WITNESS WHEREOF, the undersigned trustee has duly executed this Certificate of Amendment in accordance with Section 3811(a)(2) of the Act on the 24th day of April, 2014. /s/ Meyer Feldberg Name: Meyer Feldberg Title: Chairman and Trustee
